            Case 1:18-cv-12453-IT Document 14 Filed 04/30/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
SECURITIES AND EXCHANGE                         )
COMMISSION,                                     )
                       Plaintiff,               )
                                                )
       v.                                       )      Civil Action No. 18-12453-IT
ERIC T. LANDIS and                              )
RIDGEVIEW CAPITAL PARTNERS LLC,                 )
                                                )
                       Defendants.              )
                                                )



                                       STATUS REPORT

       On February 27, 2019, the Court ordered Plaintiff Securities and Exchange Commission

(the “Commission”) to file a status report no later than April 30, 2019. The Commission

respectfully updates the Court as follows:

       1.      On November 28, 2018, the Commission filed a complaint against Eric T. Landis

and Ridgeview Capital Partners LLC (collectively, the “defendants”). Dkt. No. 1.

       2.      On February 25, 2019, the Commission filed a Status Report with the Court in

which the Commission reported that it was engaged in discussions about a potential resolution of

this matter. Dkt. No. 6. The Commission staff believes that it has reached an agreement-in-

principle with the defendants on the non-monetary aspects of the relief it has sought in this case.

The Commission staff is in the process of seeking Commission authorization to file a motion for

the entry of a bifurcated judgment, which would describe the relief to which the parties have

agreed. This contemplated bifurcated settlement would ask the Court to enter a partial judgment

on various non-monetary forms of relief and to determine the amounts of the monetary relief

upon subsequent motion of the Commission. Therefore, the Commission does not envision a
             Case 1:18-cv-12453-IT Document 14 Filed 04/30/19 Page 2 of 3



need for discovery, nor does it anticipate a trial, in this matter at this time.

        3.      On April 18, 2019, the defendants filed a motion to extend the date by which they

must answer the Complaint to June 21, 2019. Dkt. No. 12. The Court granted the defendants’

Motion. Dkt. No. 13.

        In the unlikely event the Commission is unable to file a motion for the entry of a

judgment in this matter by June 21, 2019, the Commission will plan to respond to the

defendants’ Answers as necessary or otherwise seek to proceed in the ordinary course of

litigation pursuant to Federal Rule of Civil Procedure 26.

                                                Respectfully submitted,

                                                SECURITIES AND EXCHANGE COMMISSION

                                                By its attorneys,

                                                /s/ Eric A. Forni
                                                Eric A. Forni (Mass. Bar No. 669685)
                                                Kathleen B. Shields (Mass Bar No. 637438)
                                                Jonathan Allen (Mass Bar No. 680729)
                                                Boston Regional Office
                                                33 Arch Street, 24th Floor
                                                Boston, MA 02110
                                                Phone: (617) 573-8827 (Forni direct)
                                                Fax:     (617) 573-4590
Dated: April 30, 2019                           fornie@sec.gov




                                                    2
           Case 1:18-cv-12453-IT Document 14 Filed 04/30/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2019, a true and correct copy of the foregoing document
was filed through the Court’s CM/ECF system, and accordingly, the document will be sent
electronically to all participants registered to receive electronic notice in this case. A copy will
also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.



                                              /s/ Eric A. Forni
                                              Eric A. Forni




                                                 3
